--------------------------------------------------------------------------------

EXHIBIT 10(AD)

EXECUTION VERSION

 

 

AMENDMENT NO. 3

To
 

PURCHASE AND SALE AGREEMENT
 

by and between
 

PERRYVILLE ENERGY PARTNERS, L.L.C.
 

And
 

ENTERGY LOUISIANA, INC.
 

Dated as of October 21, 2004
 

 

NYI-2147061v23  

 Amendment No. 3 to Purchase and Sale Agreement

 

--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

 

PAGE

ARTICLE 1

DEFINITIONS

1

            Section 1.1

    Certain Defined Terms

1

            Section 1.2

    Certain Interpretive Matters

1

ARTICLE 2

AMENDMENTS

1

            Section 2.1

    Amendment of Recital D and Sections 3.1(a)(ii), 3.1(a)(iii), 4.2 and 4.3

1

            Section 2.2

    Amendment and Restatement of Definition of Ancillary Agreements

2

            Section 2.3

    Amendment and Restatement of Definition of Interconnection Facilities

2

            Section 2.4

    Amendment of Definition of Interim Power Purchase Agreement

2

            Section 2.5

    Amendment of Definition of Project and Deletion of Definition of  Protective
Apparatus

2

            Section 2.6

    Addition of Defined Terms

3

            Section 2.7

    Amendment of Section 2.2

4

            Section 2.8

    Amendment of Section 3.1(b)

4

            Section 2.9

    Amendment of Section 3.2

4

            Section 2.10

    Amendment of Section 3.3(b)

4

            Section 2.11

    Amendment of Section 8.4

4

            Section 2.12

    Amendment of Section 8.19

5

            Section 2.13

    Addition of Section 8.23

5

            Section 2.14

    Amendment of Section 9.9

6

            Section 2.15

    Addition of Section 9.11

6

            Section 2.16

    Amendment of Section 10.1(c)(iii)

6

            Section 2.17

    Amendment of Sections 10.1(d), 10.1(e), 10.1(f), 10.1(g) and 10.1(h)

6

            Section 2.18

    Amendment of Section 10.3(a)

7

            Section 2.19

    Addition of Exhibit K

8

            Section 2.20

    Addition of Other Exhibits

8

            Section 2.21

    Amendment of Schedule 1.1A

8

            Section 2.22

    Amendment of Schedule 1.1E

8

 

NYI-2147061v23   i  

 Amendment No. 3 to Purchase and Sale Agreement

 

--------------------------------------------------------------------------------

            Section 2.23

    Amendment of Schedule 1.1F

8

            Section 2.24

    Amendment of Schedule 1.1H

9

            Section 2.25

    Amendment of Schedule 1.1K

9

            Section 2.26

    Addition of Schedule 1.1L

9

            Section 2.27

    Amendment of Schedule 2.1(a)

9

            Section 2.28

    Amendment of Schedule 2.1(c)

9

            Section 2.29

    Amendment of Schedule 2.1(d)

9

            Section 2.30

    Amendment of Schedule 2.1(f)

9

            Section 2.31

    Amendment of Schedule 2.1(g)

9

            Section 2.32

    Amendment of Schedule 3.7

9

ARTICLE 3

EFFECTIVE DATE OF AMENDMENTS; BANKRUPTCY ACTIONS

10

            Section 3.1

    Effective Date of Amendments

10

            Section 3.2

    Bankruptcy Actions

10

ARTICLE 4

MISCELLANEOUS

12

            Section 4.1

    No Other Amendments

12

            Section 4.2

    General Provisions Incorporated

12

 

NYI-2147061v23   ii    

 

--------------------------------------------------------------------------------

EXHIBITS AND SCHEDULES

Item

Description

Exhibit K

Form of Transmission Line and Access Servitude Agreement1

Exhibit L

Form of Termination of Pre-Closing Interconnection Agreement

Exhibit M

Form of Interconnection and Service Charge Agreement

Exhibit N

Form of Interconnection Agreement

Exhibit O

Form of Interconnection Facilities Maintenance Agreement

Exhibit P

Disclaimer Order

Exhibit Q

Form of Supplemental Order

Schedule 1.1A

Cap Ex/O&M Budget; Form of Monthly Financial Report

Schedule 1.1E

Certain Permitted Encumbrances2 

Schedule 1.1F

Preliminary Title Commitment3 

Schedule 1.1H

Purchaser's Required Regulatory Approvals

Schedule 1.1K

Seller's Required Regulatory Approvals

Schedule 1.1L

Interconnection Facilities4

Schedule 2.1(a)

Owned Immovable Property5  

Schedule 2.1(c)

Tangible Movable Property 

Schedule 2.1(d)

Purchased Inventory; Form of Inventory Report 

Schedule 2.1(f)

Permits

Schedule 2.1(g)

Certain Books and Records

Schedule 3.7

Allocation

 

 

1 To be further modified in accordance with Section 2.19 of this Amendment.

2 To be attached in accordance with Section 2.22 of this Amendment.

3 To be attached in accordance with Section 2.23 of this Amendment.

4 To be further modified in accordance with Section 2.26 of this Amendment.

5 To be attached in accordance with Section 2.27 of this Amendment.

 

NYI-2147061v23    

 Amendment No. 3 to Purchase and Sale Agreement

 

--------------------------------------------------------------------------------

AMENDMENT NO. 3 TO
PURCHASE AND SALE AGREEMENT

        THIS AMENDMENT NO. 3 TO PURCHASE AND SALE AGREEMENT, dated as of October
21, 2004 (this "Amendment"), is made and entered into by and between Perryville
Energy Partners, L.L.C., a limited liability company organized and existing
under the laws of the State of Delaware ("Seller"), and Entergy Louisiana, Inc.,
a corporation organized and existing under the laws of the State of Louisiana
("Purchaser").

RECITALS

        A.        Seller and Purchaser are parties to that certain Purchase and
Sale Agreement, dated as of January 28, 2004, as amended by that certain
Amendment No. 1, dated as of May 7, 2004, and that certain Amendment No. 2,
dated as of June 30, 2004 (the "Purchase and Sale Agreement"), pursuant to which
Seller has agreed to sell and assign to Purchaser, and Purchaser has agreed to
purchase and assume from Seller, all of Seller's and the Assigning Affiliates'
right, title and interest in, to and under the Purchased Assets (such term and
all other capitalized terms used and not otherwise defined in these Recitals
have the meaning ascribed in Section 1.1), on the terms and subject to the
conditions set forth in the Purchase and Sale Agreement. 

        B.         Seller and Purchaser desire to amend the Purchase and Sale
Agreement in certain respects.

        NOW, THEREFORE, in consideration of the foregoing recitals and the
agreements contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties, intending
to be legally bound, do hereby agree as follows:

ARTICLE 1

DEFINITIONS

        Section 1.1            Certain Defined Terms.  Capitalized terms when
used, but not defined, in this Amendment have the meanings ascribed thereto in
the Purchase and Sale Agreement.

        Section 1.2            Certain Interpretive Matters.  In this Amendment,
unless the context otherwise requires, the interpretive conventions set forth in
Section 1.2 of the Purchase and Sale Agreement shall apply.

ARTICLE 2

AMENDMENTS

        Section 2.1            Amendment of Recital D and Sections 3.1(a)(ii),
3.1(a)(iii), 4.2 and 4.3.  Each of Recital D and Sections 3.1(a)(ii),
3.1(a)(iii), 4.2 and 4.3 of the Purchase and Sale

 

NYI-2147061v23     

 Amendment No. 3 to Purchase and Sale Agreement

 

--------------------------------------------------------------------------------

Agreement is hereby amended by deleting each occurrence of "the Approval Order"
therein and by inserting in lieu thereof "each of the Approval Order and the
Supplemental Order".

        Section 2.2            Amendment and Restatement of Definition of
Ancillary Agreements.  The definition of the term "Ancillary Agreements" set
forth in Section 1.1 of the Purchase and Sale Agreement is hereby amended and
restated in its entirety as follows:

            ""Ancillary Agreements" means (i) the Guaranty, (ii) the Bill of
Sale, (iii) the Assignment and Assumption Agreement, (iv) the Cash Sale, (v) the
CCGT LTSA Substitute Agreement, (vi) the CCGT LTSA Termination Agreement,
(vii) the CT LTSA Substitute Agreement, (viii) the CT LTSA Termination
Agreement, (ix) the Interim Power Purchase Agreement, (x) the Parts Title and
Indemnity Agreement, (xi) the Notice of Renunciation and Indemnity, (xii) the
Transmission Line and Access Servitude Agreement, (xiii) the Termination of
Pre-Closing Interconnection Agreement, (xiv) the Interconnection and Service
Charge Agreement, (xv) the Interconnection Agreement, (xvi) the Interconnection
Facilities Maintenance Agreement and (xvii) any additional agreements and
instruments of sale, transfer, conveyance, assignment and assumption that may be
executed and delivered by any Party or any Affiliate thereof at the Closing, if
any."

        Section 2.3            Amendment and Restatement of Definition of
Interconnection Facilities.  The definition of the term "Interconnection
Facilities" set forth in Section 1.1 of the Purchase and Sale Agreement is
hereby amended and restated in its entirety as follows:

            ""Interconnection Facilities" means the assets set forth on
Schedule 1.1L."

        Section 2.4            Amendment of Definition of Interim Power Purchase
Agreement.  The definition of the term "Interim Power Purchase Agreement" set
forth in Section 1.1 of the Purchase and Sale Agreement is hereby amended by
adding the following at the end of such definition:

            ", as amended by that certain Amendment to Power Purchase Agreement,
dated as of September 20, 2004, between Seller and ESI, as agent for Purchaser
and Entergy Gulf States, Inc., and as may be further amended from time to time".

        Section 2.5            Amendment of Definition of Project and Deletion
of Definition of Protective Apparatus. 

                    (a)                The definition of the term "Project" set
forth in Section 1.1 of the Purchase and Sale Agreement is hereby amended by
deleting the phrase, "including ancillary equipment, Interconnection Facilities
and Protective Apparatus and any additions thereto or replacements thereof" and
replacing it with ""including ancillary equipment and Interconnection Facilities
and any additions thereto or replacements thereof".

 

NYI-2147061v23      2

 Amendment No. 3 to Purchase and Sale Agreement

 

--------------------------------------------------------------------------------

                    (b)               The definition of the term "Protective
Apparatus" is hereby deleted in its entirety from Section 1.1 of the Purchase
and Sale Agreement. 

        Section 2.6            Addition of Defined Terms.  The following defined
terms are added to Section 1.1 of the Purchase and Sale Agreement as follows:

            ""Disclaimer Order" means an order of FERC disclaiming jurisdiction
over the disposition of the Purchased Assets from Seller to Purchaser under the
Federal Power Act, a true and correct copy of which is attached as Exhibit P.

            "Final FERC Order" means an order of FERC:  (a) as to which no
filing, intervention, appeal or notice of appeal (i) to amend or make additional
findings of fact, (ii) to alter or amend the requested relief to which such
order relates, or (iii) to request rehearing, reconsideration or application for
review of the requested relief to which such order relates, or other similar
filing, intervention, appeal or notice of appeal shall have been filed within
the time for appeal or notice of appeal (collectively, a " Specified
Challenge"), or, if there has been a Specified Challenge, it has been disposed
of in a manner that upholds and affirms the requested relief to which such order
relates in all respects without the possibility for any further appeal
therefrom; and (b) as to which the time for instituting or filing an appeal
shall have expired.

            "Interconnection Agreement" means the Interconnection Agreement,
substantially in the form of Exhibit N, to be executed and delivered by Seller
and Purchaser prior to the Closing and that will become effective upon the
Closing.

            "Interconnection Assets" means the Interconnection Facilities and
any books and records, power sales agreements, rate schedules, tariffs and any
other asset of Seller the transfer of which would be subject to FERC
jurisdiction under the Federal Power Act.

            "Interconnection and Service Charge Agreement" means the
Interconnection and Service Charge Agreement, substantially in the form of
Exhibit M, to be executed and delivered by Seller and Purchaser prior to the
Closing and that will become effective upon the Closing.

            "Interconnection Facilities Maintenance Agreement" means the
Interconnection Facilities Maintenance Agreement, substantially in the form of
Exhibit O, to be executed and delivered by Seller and Purchaser at the Closing.

            "Interconnection Facilities Survey" means surveys of the portion of
the Project Site that is FERC jurisdictional under the Federal Power Act and the
servitude to be granted pursuant to the Transmission Line and Access Servitude
Agreement.

            "Supplemental Order" has the meaning set forth in the Third
Amendment.

 

NYI-2147061v23      3

 Amendment No. 3 to Purchase and Sale Agreement

 

--------------------------------------------------------------------------------

         "Termination of Pre-Closing Interconnection Agreement" means the
Termination of Pre-Closing Interconnection Agreement, substantially in the form
of Exhibit L, to be executed and delivered by Seller and Purchaser prior to the
Closing and that will become effective upon the Closing.

        "Third Amendment" means Amendment No. 3 to the Purchase and Sale
Agreement, dated as of October 21, 2004, between Seller and Purchaser.

        "Transmission Line and Access Servitude Agreement" means the
Transmission Line and Access Servitude Agreement, substantially in the form of
Exhibit K, to be executed and delivered by Purchaser at the Closing."

        Section 2.7            Amendment of Section 2.2.  Section 2.2 of the
Purchase and Sale Agreement is hereby amended by adding the following clause
after clause (r):

          "(s)       The Interconnection Assets."

        Section 2.8            Amendment of Section 3.1(b).  Section 3.1(b) of
the Purchase and Sale Agreement is hereby amended by renumbering clause (vi) as
clause (vii) and by adding the following clause as a new clause (vi):

          "(vi)      Transmission Line and Access Servitude Agreement in a form
suitable for recording;"

        Section 2.9            Amendment of Section 3.2.  Section 3.2 of the
Purchase and Sale Agreement is hereby amended and restated in its entirety as
follows:

 "The initial purchase price for the Purchased Assets being sold shall be One
Hundred Sixty Two Million Ninety Six Thousand Four Hundred Thirty Five Dollars
(U.S. $162,096,435) (the "Initial Purchase Price")."

        Section 2.10        Amendment of Section 3.3(b).  Section 3.3(b) of the
Purchase and Sale Agreement is hereby amended by deleting "one million eight
hundred eighty two thousand seven hundred and seventy seven Dollars ($1,882,777)
(the "Inventory Threshold")" and by inserting in lieu thereof "One Million Eight
Hundred Seventy Three Thousand One Hundred Fifty Two Dollars ($1,873,152) (the
"Inventory Threshold")". 

        Section 2.11        Amendment of Section 8.4.  Section 8.4 of the
Purchase and Sale Agreement is hereby amended and restated in its entirety as
follows:

        "(a)      All of Purchaser's Required Regulatory Approvals, other than
those described in clause (b) of the definition thereof and Item 6 and Item 7 of
Part I of Schedule 1.1H, and all of Purchaser's Required Consents shall have
been obtained and shall not have been granted subject to or containing any terms
or conditions not satisfactory to Purchaser in its sole discretion.

 

NYI-2147061v23      4

 Amendment No. 3 to Purchase and Sale Agreement

 

--------------------------------------------------------------------------------

        (b)        All of Purchaser's Required Regulatory Approvals described in
clause (b) of the definition thereof shall have been obtained and shall not have
been granted subject to or containing any terms or conditions not satisfactory
to Purchaser, in its sole discretion, or Purchaser and each of the Participating
Entergy Operating Companies shall have obtained such other regulatory treatment
as shall be acceptable to them in their sole discretion.

        (c)        All of Purchaser's Required Regulatory Approvals described in
each of Item 6 and Item 7 of Part I of Schedule 1.1H shall have been obtained
and shall not have been granted subject to or containing any terms or conditions
not reasonably satisfactory to Purchaser.

        (d)        All of Seller's Required Regulatory Approvals, other than
those described in Item 1 of Schedule 1.1K, and Seller's Required Consents shall
have been made or obtained and shall be in such forms as could not reasonably be
expected to (i) materially impair the authority, right or ability of Purchaser
to consummate the Transactions or of Purchaser or any Participating Entergy
Operating Company to consummate the Participating Entergy Operating Company
Transactions, (ii) have a material adverse effect on the business, assets,
properties, financial condition, results of operations or prospects of the
Business, Purchaser or any Participating Entergy Operating Company, (iii)
require any modification to this Agreement, any Ancillary Agreement, the
Transactions or the Participating Entergy Operating Company Transactions, or
(iv) impose any restrictions upon Purchaser's ownership or operation of the
Purchased Assets or Purchaser's or any Participating Entergy Operating Company's
ownership of their respective assets or operation of their respective
businesses.

        (e)        Such Seller's Required Regulatory Approvals described in Item
1 of Schedule 1.1K shall have been obtained and shall not have been granted
subject to or containing any terms or conditions not reasonably satisfactory to
Purchaser."

        Section 2.12        Amendment of Section 8.19.  Section 8.19 of the
Purchase and Sale Agreement is hereby amended and restated in its entirety as
follows: 

        "Section 8.19. Entry of Orders by Bankruptcy Court.  The Bankruptcy
Court shall have entered each of the Approval Order and the Supplemental Order,
and each of the Approval Order and the Supplemental Order shall have become a
Final Order and shall not then be vacated, stayed, or reversed, or modified,
amended, or supplemented in any manner adverse in any material respect to
Purchaser in its reasonable opinion."

        Section 2.13        Addition of Section 8.23.  Article 8 of the Purchase
and Sale Agreement is hereby amended by adding the following as Section 8.23:

        "Section 8.23  Termination of Pre-Closing Interconnection Agreement,
Interconnection and Service Charge Agreement, Interconnection

 

NYI-2147061v23      5

 Amendment No. 3 to Purchase and Sale Agreement

 

--------------------------------------------------------------------------------

Agreement and Interconnection Facilities Maintenance Agreement.  Each of the
Termination of Pre-Closing Interconnection Agreement, Interconnection and
Service Charge Agreement, Interconnection Agreement and Interconnection
Facilities Maintenance Agreement shall be in full force and effect."

        Section 2.14        Amendment of Section 9.9.  Section 9.9 of the
Purchase and Sale Agreement is hereby amended and restated in its entirety as
follows: 

        "Section 9.9.   Entry of Orders by Bankruptcy Court.  The Bankruptcy
Court shall have entered each of the Approval Order and the Supplemental Order,
and each of the Approval Order and the Supplemental Order shall have become a
Final Order and shall not then be vacated, stayed, or reversed, or modified,
amended, or supplemented in any manner adverse in any material respect to Seller
in its reasonable opinion."

        Section 2.15        Addition of Section 9.11.  Article 9 of the Purchase
and Sale Agreement is hereby amended by adding the following as Section 9.11:

        "Section 9.11  Termination of Pre-Closing Interconnection Agreement,
Interconnection and Service Charge Agreement, Interconnection Agreement and
Interconnection Facilities Maintenance Agreement.  Each of the Termination of
Pre-Closing Interconnection Agreement, Interconnection and Service Charge
Agreement, Interconnection Agreement and Interconnection Facilities Maintenance
Agreement shall be in full force and effect."

        Section 2.16        Amendment of Section 10.1(c)(iii).  Section
10.1(c)(iii) of the Purchase and Sale Agreement is hereby amended and restated
in its entirety as follows:

"(iii)      if the conditions of the terminating Party for the Closing have not
been fulfilled or waived on or before December 31, 2005 (the "Termination
Date");"

        Section 2.17        Amendment of Sections 10.1(d), 10.1(e), 10.1(f),
10.1(g) and 10.1(h).  Each of Sections 10.1(d), 10.1(e), 10.1(f), 10.1(g), and
10.1(h) of the Purchase and Sale Agreement is hereby amended and restated in its
entirety as follows:

        "(d)      By Purchaser upon written notice to Seller at any time prior
to the Closing if any of Purchaser's Required Regulatory Approvals, other than
those described in clause (b) of the definition of Purchaser's Required
Regulatory Approvals and Item 6 and Item 7 of Part I of Schedule 1.1H, shall
have been finally denied or shall have been granted subject to or containing any
terms or conditions not satisfactory to Purchaser in its sole discretion;

        (e)        By Purchaser upon written notice to Seller at any time prior
to the Closing (i) if any of Purchaser's Required Regulatory Approvals described
in clause (b) of the definition of Purchaser's Required Regulatory Approvals
shall

 

NYI-2147061v23      6

 Amendment No. 3 to Purchase and Sale Agreement

 

--------------------------------------------------------------------------------

have been finally denied or granted subject to or containing any terms or
conditions not satisfactory to Purchaser and the Participating Entergy Operating
Companies, in their sole discretion, and Purchaser or any of the relevant
Participating Entergy Operating Companies shall not have been granted such other
regulatory treatment as shall be acceptable to it in its sole and absolute
discretion or (ii) if any of Purchaser's Required Regulatory Approvals described
in Item 7 of Part I of Schedule 1.1H shall have been finally denied or shall
have been granted subject to or containing any terms or conditions not
reasonably satisfactory to Purchaser;

        (f)         By Purchaser upon written notice to Seller at any time prior
to the Closing (i) if any of Seller's Required Regulatory Approvals, other than
those described in Item 1 of Schedule 1.1K, shall have been finally denied or
shall have been granted in such form(s) as could reasonably be expected to have
a Material Adverse Effect on Purchaser or any of the Participating Entergy
Operating Companies or (ii) if Seller's Required Regulatory Approvals described
in Item 1 of Schedule 1.1K shall have been finally denied or shall have been
granted subject to or containing any terms or conditions not reasonably
satisfactory to Purchaser;

        (g)        By Seller upon written notice to Purchaser at any time prior
to the Closing if any of Seller's Required Regulatory Approvals shall have been
finally denied or shall have been granted subject to or containing any terms or
conditions not reasonably satisfactory to Seller; 

        (h)        By Seller upon written notice to Purchaser at any time prior
to the Closing if any of Purchaser's Required Regulatory Approvals, other than
those described in Item 6 of Part I of Schedule 1.1H, shall have been finally
denied or shall have been granted in such form(s) as could reasonably be
expected to have a Material Adverse Effect on Seller;"

        Section 2.18        Amendment of Section 10.3(a).  Section 10.3(a) of
the Purchase and Sale Agreement is hereby amended by inserting the following at
the end of the first sentence thereof:

        "provided, however, that notwithstanding the foregoing, Seller shall not
be obligated to pay such Liquidated Damages to the extent that the right to
terminate this Agreement in accordance with Section 10.1(j), Section 10.1(k),
Section 10.1(l), Section 10.1(m), Section 10.1(o) or Section 10.1(n) arose
solely as a result of Purchaser failing to make any election to extend the
Delivery Term (as defined in the Interim Power Purchase Agreement) in accordance
with Section 2.1 of the Interim Power Purchase Agreement; provided further,
however, that the foregoing proviso shall not apply if any request for approval
from the Louisiana Public Service Commission in connection with any extension of
the Delivery Term shall have been denied or granted subject to or containing any
terms or conditions not satisfactory to Purchaser in its sole discretion, or
Purchaser shall

 

NYI-2147061v23      7

 Amendment No. 3 to Purchase and Sale Agreement

 

--------------------------------------------------------------------------------

not have been granted such other regulatory treatment as shall be acceptable to
it in its sole and absolute discretion"

        Section 2.19        Addition of Exhibit K.  Exhibit K (Form of
Transmission Line and Access Servitude Agreement), attached hereto, is hereby
added as Exhibit K to the Purchase and Sale Agreement, which shall be further
amended as required to reflect the Interconnection Facilities Survey upon (x)
delivery of such modified Exhibit K from Purchaser to Seller promptly after
execution of this Amendment and (y) attachment of such modified Exhibit K hereto
and to the Purchase and Sale Agreement within forty five (45) after such
delivery in form and substance reasonably satisfactory to each of Seller and
Purchaser.

        Section 2.20        Addition of Other Exhibits.  The following Exhibits,
attached hereto, are hereby added as Exhibits to the Purchase and Sale
Agreement:

Exhibit L

Form of Termination of Pre-Closing Interconnection Agreement

Exhibit M

Form of Interconnection and Service Charge Agreement

Exhibit N

Form of Interconnection Agreement

Exhibit O

Form of Interconnection Facilities Maintenance Agreement

Exhibit P

Disclaimer Order

Exhibit Q

Form of Supplemental Order

        Section 2.21        Amendment of Schedule 1.1A.  Schedule 1.1A (Cap
Ex/O&M Budget; Form of Monthly Financial Report) to the Purchase and Sale
Agreement is hereby amended and replaced in its entirety with the attached
Schedule 1.1A. 

        Section 2.22        Amendment of Schedule 1.1E.  Schedule 1.1E (Certain
Permitted Encumbrances) to the Purchase and Sale Agreement shall be amended and
replaced in its entirety as required to reflect the Interconnection Facilities
Survey upon (x) delivery of such modified Schedule 1.1E from Purchaser to Seller
promptly after execution of this Amendment and (y) attachment of such modified
Schedule 1.1E hereto and to the Purchase and Sale Agreement within forty five
(45) days after such delivery in form and substance reasonably satisfactory to
each of Seller and Purchaser.

        Section 2.23        Amendment of Schedule 1.1F.  Schedule 1.1F
(Preliminary Title Commitment) to the Purchase and Sale Agreement shall be
amended and replaced in its entirety as required to reflect the Interconnection
Facilities Survey upon (x) delivery of such modified Schedule 1.1F from
Purchaser to Seller promptly after execution of this Amendment and (y)
attachment of such modified Schedule 1.1F hereto and to the Purchase and Sale
Agreement within forty five (45) after such delivery in form and substance
reasonably satisfactory to each of Seller and Purchaser.

 

NYI-2147061v23      8

 Amendment No. 3 to Purchase and Sale Agreement

 

--------------------------------------------------------------------------------

        Section 2.24        Amendment of Schedule 1.1H.  Schedule 1.1H
(Purchaser's Required Regulatory Approvals) to the Purchase and Sale Agreement
is hereby amended and replaced in its entirety with the attached Schedule 1.1H.

        Section 2.25        Amendment of Schedule 1.1K.  Schedule 1.1K (Seller's
Required Regulatory Approvals) to the Purchase and Sale Agreement is hereby
amended and replaced in its entirety with the attached Schedule 1.1K.

        Section 2.26        Addition of Schedule 1.1L.  Schedule 1.1L
(Interconnection Facilities), attached hereto, is hereby added as Schedule 1.1L
to the Purchase and Sale Agreement, which shall be further amended as required
to reflect the Interconnection Facilities Survey upon (x) delivery of such
modified Schedule 1.1L from Purchaser to Seller promptly after execution of this
Amendment and (y) attachment of such modified Schedule 1.1L hereto and to the
Purchase and Sale Agreement within forty five (45) after such delivery in form
and substance reasonably satisfactory to each of Seller and Purchaser.

        Section 2.27        Amendment of Schedule 2.1(a).  Schedule 2.1(a)
(Owned Immovable Property) to the Purchase and Sale Agreement shall be amended
and replaced in its entirety as required to reflect the Interconnection
Facilities Survey upon (x) delivery of such modified Schedule 2.1(a) from
Purchaser to Seller promptly after execution of this Amendment and (y)
attachment of such modified Schedule 2.1(a) hereto and to the Purchase and Sale
Agreement within forty five (45) days after such delivery in form and substance
reasonably satisfactory to each of Seller and Purchaser. 

        Section 2.28        Amendment of Schedule 2.1(c).  Schedule 2.1(c)
(Tangible Movable Property) to the Purchase and Sale Agreement is hereby amended
and replaced in its entirety with the attached Schedule 2.1(c). 

        Section 2.29        Amendment of Schedule 2.1(d).  Schedule 2.1(d)
(Purchased Inventory; Form of Inventory Report) to the Purchase and Sale
Agreement is hereby amended and replaced in its entirety with the attached
Schedule 2.1(d). 

        Section 2.30        Amendment of Schedule 2.1(f).  Schedule 2.1(f)
(Permits) to the Purchase and Sale Agreement is hereby amended and replaced in
its entirety with the attached Schedule 2.1(f).   

        Section 2.31        Amendment of Schedule 2.1(g).  Schedule 2.1(g)
(Certain Books and Records) to the Purchase and Sale Agreement is hereby amended
and replaced in its entirety with the attached Schedule 2.1(g). 

        Section 2.32        Amendment of Schedule 3.7.  Schedule 3.7
(Allocation) to the Purchase and Sale Agreement is hereby amended and replaced
in its entirety with the attached Schedule 3.7.

 

NYI-2147061v23      9

 Amendment No. 3 to Purchase and Sale Agreement

 

--------------------------------------------------------------------------------

ARTICLE 3

EFFECTIVE DATE OF AMENDMENTS; BANKRUPTCY ACTIONS

        Section 3.1            Effective Date of Amendments.  (a)  Except for
ARTICLE 1, ARTICLE 3 and ARTICLE 4 of this Amendment, which shall become
effective as of the date hereof, this Amendment shall not become effective
unless and until the Bankruptcy Court shall have entered the Supplemental Order,
and the Supplemental Order shall have become a Final Order and shall not then be
vacated, stayed, or reversed, or modified, amended, or supplemented in any
manner adverse in any material respect to each of Purchaser or Seller in its
reasonable opinion; provided, however, that if (x) the Disclaimer Order shall
not become a Final FERC Order or shall be vacated, stayed, or reversed, or
modified, amended, or supplemented in any manner adverse in any material respect
to Purchaser or Seller in its reasonable opinion or (y) each of Seller and
Purchaser shall not execute and deliver to the other confirmation that the
Parties have mutually agreed to the attachment of Exhibit K, Schedule 1.1E,
Schedule 1.1F, Schedule 1.1L, and Schedule 2.1(a) hereto and to the Purchase and
Sale Agreement in accordance with Section 2.19 Section 2.22, Section 2.23,
Section 2.26, and Section 2.27 of this Amendment, this Amendment shall become
effective only with respect to the provisions of Section 2.1, Section 2.4,
Section 2.12, Section 2.14, Section 2.16, Section 2.18 and Section 2.21 of this
Amendment.

                    (b)               Commencing on the date hereof, each Party
shall use its Commercially Reasonable Efforts to take, or cause to be taken, all
appropriate action, and to do, or cause to be done, and to assist and cooperate
with the other Party in taking or doing, all things necessary, proper or
advisable to cause this Amendment to become effective in its entirety, which
shall include without limitation (i) using Commercially Reasonable Efforts to
obtain reconsideration and reversal by the Louisiana Public Service Commission
or any Governmental Authority with applicable jurisdiction within sixty (60)
days if any request for approval from the Louisiana Public Service Commission in
connection with any extension of the Delivery Term (as defined in the Interim
Power Purchase Agreement) shall have been denied or granted subject to or
containing any terms or conditions not satisfactory to Purchaser in its sole
discretion or Purchaser shall not have been granted such other regulatory
treatment as shall be acceptable to it in its sole and absolute discretion and
(ii) designating a senior executive officer upon notice from either Party to
meet at least one (1) Business Day to review and negotiate in good faith all
appropriate action necessary, proper or advisable to cause this Amendment to
become effective in its entirety.

        Section 3.2            Bankruptcy Actions.  (a)    No later than ten
(10) Business Days after the execution of this Amendment, Seller shall file with
the Bankruptcy Court a motion, in form and substance reasonably satisfactory to
Purchaser (the "Supplemental Motion"), seeking, among other things, entry of an
order that approves and incorporates the terms of this Amendment, which order
shall be in substantially the form of Exhibit Q (the "Supplemental Order"). 
Seller shall use Commercially Reasonable Efforts to have the Bankruptcy Court
enter the Supplemental Order as soon as practicable and not vacate, stay, amend,
reverse, supplement, or modify such Supplemental Order.  Seller shall not
withdraw the Supplemental Motion or seek to revoke, modify, or supplement the
Supplemental Motion or the Supplemental Order without the prior

 

NYI-2147061v23      10

 Amendment No. 3 to Purchase and Sale Agreement

 

--------------------------------------------------------------------------------

written consent of Purchaser.  Furthermore, Seller shall use Commercially
Reasonable Efforts to obtain any other approvals or consents from the Bankruptcy
Court that may be reasonably necessary to effect this Amendment.

                    (b)               Purchaser shall use its Commercially
Reasonable Efforts to assist Seller in obtaining the Supplemental Order,
including providing testimony as required at any hearing before the Bankruptcy
Court.

                    (c)                Seller shall promptly provide Purchaser
with drafts of all documents, motions, orders, filings, or pleadings that Seller
or any Affiliate thereof proposes to file with the Bankruptcy Court or any other
court or tribunal which relate in any direct manner to (i) this Amendment; (ii)
the Supplemental Motion; or (iii) entry of the Supplemental Order, and will
provide Purchaser with a reasonable opportunity to review such documents in
advance of their service and filing.  Seller shall consult and cooperate with
Purchaser, and consider in good faith the views of Purchaser, with respect to
all such filings.

                    (d)               As used in this Amendment,

                        (i)                  "Disclaimer Order" means an order
of FERC disclaiming jurisdiction over the disposition of the Purchased Assets
from Seller to Purchaser under the Federal Power Act, a true and correct copy of
which is attached as Exhibit P hereto; and

                        (ii)                "Final FERC Order" means an order of
FERC:  (a) as to which no filing, intervention, appeal or notice of appeal (i)
to amend or make additional findings of fact, (ii) to alter or amend the
requested relief to which such order relates, or (iii) to request rehearing,
reconsideration or application for review of the requested relief to which such
order relates, or other similar filing, intervention, appeal or notice of appeal
shall have been filed within the time for appeal or notice of appeal
(collectively, a " Specified Challenge"), or, if there has been a Specified
Challenge, it has been disposed of in a manner that upholds and affirms the
requested relief to which such order relates in all respects without the
possibility for any further appeal therefrom; and (b) as to which the time for
instituting or filing an appeal shall have expired.

                    (e)                To the extent that the Supplemental Order
shall become vacated, stayed, or reversed, or supplemented, amended, or modified
in any manner adverse in any material respect to Purchaser in its reasonable
opinion and such vacation, stay, reversal, supplement, amendment or
modification, as the case may be, shall not be cured to the reasonable
satisfaction of Purchaser within ten (10) Business Days after the occurrence
thereof, this Amendment may be terminated by Purchaser upon five (5) Business
Days notice to Seller and neither Party shall have any liability to the other
Party with respect to this Amendment except for any breach of the provisions of
Section 3.1(b) or Section 3.2 prior to such termination.

 

NYI-2147061v23      11

 Amendment No. 3 to Purchase and Sale Agreement

 

--------------------------------------------------------------------------------

ARTICLE 4

MISCELLANEOUS

        Section 4.1            No Other Amendments.  Except as expressly amended
hereby, the Purchase and Sale Agreement shall remain unmodified and in full
force and effect.

        Section 4.2            General Provisions Incorporated.  The provisions
of Article 11 of the Purchase and Sale Agreement are incorporated herein,
mutatis mutandis.

 

 

[SIGNATURE PAGE FOLLOWS]

 

 

 

 

NYI-2147061v23     12

 Amendment No. 3 to Purchase and Sale Agreement

 

--------------------------------------------------------------------------------

            IN WITNESS WHEREOF, the Parties hereto have caused this Amendment to
be executed by their duly authorized representatives as of the date first set
forth above.

 

PERRYVILLE ENERGY PARTNERS, L.L.C.
 

 

By       /s/ William G. Fontenot                                   
         Name:  William G. Fontenot
         Title:  Manager
 

 

ENTERGY LOUISIANA, INC.
 

 

By       /s/ E. Renae Conley                                        
         Name: E Renae Conley
         Title:  President and Chief Executive Officer

                                                                             
                       

 

   

 Amendment No. 3 to Purchase and Sale Agreement

 

--------------------------------------------------------------------------------